DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that claims 6 and 7 recite(s) nominal apparatus limitations, in combination with product limitations encompassing those of claim 1.   As such, there is presently no undue burden in examining these, technically, divergent statutory classes of invention. Should Applicants' amend these claims to include non-nominal apparatus limitations, these newly added claims may be subject to restriction by original presentation. 


	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2011/0285486) in view of Ikeda et al. (WO 2017/170901). The Examiner notes that US 11,183,321 is the English language equivalent of WO 2017/170901 and all citations will refer to US 11,183,321.  
Regarding claims 1 and 8, Maeda discloses a magnetic base body comprising a first metal magnetic particle having a surface thereof a first amorphous silicon oxide film; and a second metal magnetic particle having a surface thereof a second amorphous silicon oxide film, the second metal magnetic particle being adjacent to the first metal magnetic particle (Abstract, [0033], [0066], and Fig. 5), wherein the first and second amorphous silicon oxide film are in direct contact with each other to bond the first and second metal magnetic particles together (Fig. 5).  Maeda fails to explicitly disclose that the first and second amorphous silicon oxide films have a structural defect introduced therein, wherein the structural defect having a lower hardness than that of a silicon oxide film not having the structural defect.
Ikeda discloses a magnetic base body comprising metal magnetic particles comprising a silicon oxide based insulating film, wherein the silicon oxide based insulating film comprises pores, which corresponds to claimed structural defect or bubbles per claim 8, in the grain boundary layer (Abstract, col. 2, line 65 – col. 3, line 3).  Given that Ikeda discloses that the first and second silicon oxide films are amorphous and porous, Ikeda’s first and second silicon oxide film would intrinsically have a lower hardness than that of a silicon oxide film (nonporous) not having the structural defect.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda’s first and second silicon oxide film to comprise of pores, since Ikeda discloses that this will result in having a magnetic body with high specific resistance and excellent heat resistance (col. 3, lines 5-7).
Regarding claims 2-4, Maeda discloses the thicknesses as claimed [0062].
Regarding claim 5, Maeda discloses pure Fe, thereby reads upon the concentration as claimed [0033].
Regarding claims 6-7, Maeda discloses an electronic component as claimed ([0001] and [0089]).
Regarding claim 9, Maeda in view of Ikeda fails to explicitly disclose that the structural defect is observed by TEM with a specific parameter as claimed.  However, given that Maeda in view of Ikeda discloses the overall structure and materials as claimed, it would have been obvious that Maeda in view of Ikeda’s structural defect would be able to be viewed as well according the claimed parameters.  Further, Ikeda discloses that the structural defects are visible through SEM (Fig. 5-50), thereby Maeda in view of Ikeda’s structural defect would be able to be visible by TEM with the parameters as claimed.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785                                                                                                                                                                                                        
/Holly Rickman/Primary Examiner, Art Unit 1785